Exhibit 10.7 NET PROFITS INTEREST AGREEMENT GULF COAST OIL CORPORATION “WI Owner” and VALENS U.S. SPV I, LLC and VALENS OFFSHORE SPV II, CORP. “Assignees” Dated as of November 20, 2007 NET PROFITS INTEREST AGREEMENT THIS NET PROFITS INTEREST AGREEMENT (“Agreement”) is made and entered into as of this 20th day of November, 2007, and is between GULF COAST OIL CORPORATION, a Delaware corporation (“WI Owner”), and VALENS U.S. SPV I, LLC, a Delaware limited liability company, and VALENS OFFSHORE SPV II, CORP., a Delaware corporation (collectively, “Assignees”). W I T N E S S E T H: WHEREAS, WI Owner is the owner of various interests in the Leases; and WHEREAS, WI Owner desires to drill fourteen (14) Hydrocarbon wells on the Leases financed, in part, by loans provided to WI Owner by the Creditor Parties pursuant to the Securities Purchase Agreement; and WHEREAS, as a condition to the obligation of the Creditor Parties to make the loans provided for in the Securities Purchase Agreement, WI Owner must convey to Assignees a Net Profits Interest to be discharged out of Hydrocarbons produced from the wells financed, in part, by the Creditor Parties pursuant to the Securities Purchase Agreement. NOW, THEREFORE, in consideration of the mutual benefits and obligations of the Parties contained herein and the benefits to be received by Assignees pursuant to the Securities Purchase Agreement, Assignees and WI Owner agree as follows: ARTICLE 1. DEFINITIONS 1.1Defined Terms.In addition to the terms defined in the introductory paragraph and the Recitals of this Agreement, for purposes hereof, the capitalized expressions and terms set forth in Schedule 1.1 shall have the meanings set forth therein, unless expressly indicated otherwise.Other terms may be defined elsewhere in this Agreement and shall, for purposes hereof, have the meanings so specified, unless expressly indicated otherwise. 1.2References.The words “hereby,” “herein,” “hereinabove,” “hereinafter,” “hereinbelow,” “hereof,” “hereto,” “hereunder,” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular article, section, or provision of this Agreement.References in this Agreement to articles, sections, exhibits, or schedules are to such articles, sections, exhibits, or schedules of this Agreement unless otherwise specified. 1.3Articles and Sections.This Agreement, for convenience only, has been divided into articles and sections.The rights and other legal relations of the Parties shall be determined from this Agreement as an entirety and without regard to the aforesaid division into articles and sections and without regard to headings prefixed to such articles and sections. 1.4Number and Gender.Whenever the context requires, reference herein made to a single number shall be understood to include the plural; and likewise, the plural shall be understood to include the singular.Words denoting sex shall be construed to include the masculine, feminine, and neuter, when such construction is appropriate; and specific enumeration shall not exclude the general but shall be construed as cumulative.Definitions of terms defined in the singular or plural shall be equally applicable to the plural or singular, as applicable, unless otherwise indicated. ARTICLE 2. CONVEYANCE OF NET PROFITS INTEREST Subject to and in accordance with the terms hereof, and in satisfaction of the terms of Section 3.2 of the Securities Purchase Agreement, WI Owner agrees to convey to Assignees, effective as of the Effective Date, the Net Profits Interest.The specific terms and conditions applicable to the Net Profits Interest are set forth in the NPI Conveyance.Concurrently with the execution of this Agreement, (a) WI Owner and Assignees have executed, acknowledged, and delivered counterparts of the NPI Conveyance in sufficient numbers to permit recording and filing in all relevant jurisdictions, and (b) WI Owner has delivered to Assignees all consents, waivers, and other matters pertaining to the Subject Interests required to be obtained by WI Owner to cause the representation and warranty contained in Section 3.1(g) to be true and correct with respect to the Subject Interests as of the date of execution hereof. ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF WI OWNER 3.1Representations and Warranties of WI Owner.As a principal cause and material inducement to Assignees to execute this Agreement and the NPI Conveyance and to consummate the transactions described herein and therein, WI Owner hereby represents and warrants to Assignees, as follows: (a)WI Owner is a corporation duly organized, validly existing, and in good standing under the Laws of the State of Delaware and is qualified to do business in, and is in good standing under the Laws of, the State of Texas.WI Owner has all requisite legal right, power, and authority to own and operate its properties (including, without limitation, the Assets) and to carry on its business as now conducted. (b)WI Owner has full capacity, legal right, power, and authority to enter into and perform this Agreement, the NPI Conveyance, and the transactions contemplated herein and therein.The execution, delivery, and performance by WI Owner of this Agreement, the NPI Conveyance, and the transactions contemplated herein and therein have been duly and validly authorized and approved by all necessary corporate action of WI Owner.This Agreement and the NPI Conveyance have been duly executed and delivered by WI Owner.This Agreement and the NPI Conveyance constitute the legal, valid, and binding obligations of WI Owner, enforceable against WI Owner in accordance with their respective terms, subject to the effects of bankruptcy, insolvency, reorganization, moratorium, and similar Laws, as well as to principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law). (c)The execution, delivery, and performance by WI Owner of this Agreement and the NPI Conveyance do not and will not (i) conflict with or result in a breach of any of the provisions of the organizational and governing documents of WI Owner; (ii) violate any provision of any Law or any order, writ, judgment, decree, or determination currently in effect having applicability to WI Owner; (iii) result in a breach of or constitute a default under any indenture, bank loan, securities purchase agreement, credit agreement, Lease, Property Agreement, Marketing Agreement, or other agreement or instrument to which WI Owner is a party or by which WI Owner or the Assets may be currently bound or affected; or (iv) result in or require the creation or imposition of any mortgage, lien, pledge, security interest, charge, or other encumbrance upon any of the Assets under any such indenture, bank loan, securities purchase agreement, credit agreement, Lease, Property Agreement, Marketing Agreement, or other agreement or instrument.WI Owner is not in default under any such order, writ, judgment, decree, determination, indenture, agreement, or instrument in any way that now or in the future will materially adversely affect the ability of WI Owner to perform its obligations under this Agreement or the NPI Conveyance. (d)Upon the due execution and delivery by WI Owner of the NPI Conveyance, the Net Profits Interest will constitute an interest in real property under the Laws of the State of Texas. (e)Except as set forth on Schedule 3.1(e), there is no suit, action, Claim, investigation, or inquiry by any person or entity or by any administrative agency or governmental body, and no legal, administrative, or arbitration proceeding (including, without limitation, bankruptcy or insolvency-related proceedings) pending or, to WI Owner’s Knowledge, threatened against WI Owner or the Assets, or to which WI Owner is a party, that reasonably may be expected to (i) result in the material impairment of WI Owner’s title to any of the Subject Interests; (ii) hinder or impede the operation of all or any portion of the Leases; (iii) cause the Leases to be subject to reduced rates of production or other penalties because of Hydrocarbon production in excess of applicable allowables or otherwise; or (iv) otherwise have a material adverse effect upon (A) the Subject Interests, (B) the validity or enforceability of this Agreement or the NPI Conveyance, (C) the ability of WI Owner to consummate the transactions contemplated in this Agreement or perform its obligations under the NPI Conveyance, or (D) generally the business, properties, assets, or condition, financial or otherwise, of WI Owner. (f)No authorization, consent, approval, exemption, franchise, permit, or license of, or filing with, any Governmental Authority is required to authorize, or is otherwise required in connection with, the valid execution, delivery, and performance by WI Owner of this Agreement and the NPI Conveyance. (g)Except as set forth in Schedule 3.1(g), none of the Subject Interests is subject to a preferential right to purchase, third Person consent to assignment requirement, right of first refusal, right of first offer or similar right or restriction, the operation of which is triggered by the execution and delivery of this Agreement or the NPI Conveyance.All consents to assignment and waivers of preferential purchase or other rights necessary to permit the valid conveyance to Assignees of the Net Profits Interest and the execution and delivery of this Agreement and the NPI Conveyance have been obtained or the time for giving such consents or waivers has expired following a written request therefor.All advance notifications to third Persons of the transactions contemplated herein and in the NPI Conveyance necessary to permit the valid conveyance to Assignees of the Net Profits Interest and the execution and delivery of this Agreement and the NPI Conveyance have been timely and properly given. (h)The Subject Interests are free and clear of any liens, mortgages, deeds of trust, pledges, security interests, or other encumbrances, except as set forth on Schedule 3.1(h). (i)All Taxes imposed or assessed with respect to, measured by, charged against, or attributable to the Subject Interests have been duly paid. (j)Each Lease is in full force and effect, at a minimum, with respect to the lands described in conjunction therewith on Exhibit A as comprising the Subject Interests.WI Owner is not in material breach or material default, and there has occurred no event, fact, or circumstance that, with the lapse of time or the giving of notice, or both, would constitute such a breach or default by WI Owner, with respect to any of its obligations under any Lease, and, to WI Owner’s Knowledge, no other Person owning any interest in any Lease is in material breach or material default with respect to any of its obligations thereunder.No lessor under any Lease has given or, to WI Owner’s Knowledge, threatened to give notice of any action to terminate, cancel, rescind, repudiate, or procure a judicial reformation of any Lease or any provision thereof.None of the Leases is subject to a limitation as to depths covered. (k)WI Owner has correctly made, or caused to be correctly made, all payments, including, without limitation, royalties, rentals, shut-in well payments, and other lease maintenance payments, due in respect of the Leases thereunder. (l) Each Lease authorizes surface operations on the lands covered thereby for the drilling, development, operation, and production of Hydrocarbon wells, or for those Leases as to which surface operations are restricted or impractical for operational or regulatory reasons, there exist Leases covering contiguous acreage from which surface operations with respect to such surface-restricted Leases may be conducted. (m)There are no agreements, instruments, or documents affecting the Subject Interests other than the Property Agreements and the Marketing Agreements described on Schedule 3.1(m).WI Owner has furnished or made available to Assignees true and complete copies of all of the Property Agreements and Marketing Agreements.With respect to the Property Agreements and Marketing Agreements:(i) all of the Property Agreements and Marketing Agreements are in full force and effect; (ii) WI Owner is not in material breach or material default, and there has occurred no event, fact, or circumstance that, with the lapse of time or the giving of notice, or both, would constitute such a breach or default by WI Owner, with respect to any of its obligations under any Property Agreement or Marketing Agreement; (iii) to WI Owner’s Knowledge, no other Person who is a party thereto is in material breach or material default with respect to any of its obligations under any Property Agreement or Marketing Agreement; and (iv) neither WI Owner nor, to WI Owner’s Knowledge, any other party to any Property Agreement or Marketing Agreement has given or threatened to give notice of any action to terminate, cancel, rescind, or procure a judicial reformation of such Property Agreement or Marketing Agreement or any provision thereof. (n)Except as set forth on Schedule 3.1(n), the Subject Interests are not subject to any area of mutual interest provision, interest reversion or conversion, or other contract or provision thereof under which WI Owner or Assignees may be obligated to make assignments to third parties of interests in any Subject Interest prior to the Effective Date. (o)All costs and expenses incurred in connection with the operation of the Subject Interests for which WI Owner is responsible and has received invoices from the operator(s) thereof have been paid, and there are no outstanding calls or payments due from WI Owner under the terms of the Property Agreements or the Marketing Agreements.Neither the Leases nor the Property Agreements contain any expressed contractual obligations to drill additional wells or to engage in other development operations, except for obligations arising under offset well provisions and obligations arising under Property Agreements that allow the parties thereto to elect whether to participate.There are no material operations on any Lease under any of the Property Agreements with respect to which either WI Owner or any other Person has become a non-consenting party. (p)The Subject Interests are not subject to any regulatory refund obligation, and, to WI Owner’s Knowledge, there has occurred no event, fact, or circumstance that, with the lapse of time or the giving of notice, or both, would give rise to such a regulatory refund obligation. (q)No third party has any call, right of first refusal, or preferential right to purchase any Hydrocarbons produced from or allocable to the Subject Interests. (r) Except as set forth in Schedule 3.1(r), WI Owner is not a party to or bound by, and the Subject Interests and the Hydrocarbons attributable thereto are not encumbered or affected by, any gas balancing, deferred production, gas banking, or similar agreement or arrangement.Except as shown on
